NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ROBERT SHELTON BLALOCK,            )
DOC #U16481,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-2447
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Robert Shelton Blalock, DOC #U16481,
pro se Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ, Concur.